                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

AUDENZIO AIUTO, NATHANIEL                    )
PALMER, and CHENZERIA WRIGHT,                )
on behalf of themselves and all others       )
similarly situated,                          )
                                             )
      Plaintiffs,                            )      CIVIL ACTION FILE NO.
                                             )      1:19-CV-4803-LMM
v.                                           )
                                             )
PUBLIX SUPER MARKETS, INC.,                  )
                                             )
      Defendant.                             )

            DEFENDANT’S RESPONSE IN OPPOSITION TO
       PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION

      This Fair Labor Standards Act misclassification case isn’t unique or even

first-filed in this Court. Walton v. Publix, No. 1:19-cv-4466 came a few weeks before

this case, makes the same claims, and involves largely the same putative collective.

Both cases overreach in quest of undeserved financial gain.

      That overreach is most evident from Plaintiffs’ attempt to shoehorn out-of-

state party plaintiffs—about 85% of the proposed collective—under this Court’s

jurisdiction. It also appears in Plaintiffs’ Nile-wide collective definition and the

superficial arguments—none of which have purchase—that Plaintiffs press to

unify the disparate alleged members of that putative group.
      First, at least 10 opt-ins, and every other current or former employee of

Defendant Publix Super Markets, Inc., who worked for Publix outside of Georgia,

cannot establish personal jurisdiction over Publix as to their claims.            The

ineligibility of so many putative collective members renders collective

proceedings inappropriate.

      Second, Plaintiffs fail to establish that they are similarly situated to the

putative collective of Publix Department Managers they seek to represent. Neither

these managers’ exempt classification , nor their reclassification to non-exempt

can alone show the similarity that the FLSA requires.

      Third, Plaintiffs cannot establish that Publix subjected them to an unlawful

policy.   At best, they contend that Publix consistently applied policies and

practices company-wide, as well as centralized human resource and compensation

functions. Neither centralization nor the use of consistent policies, however,

makes otherwise lawful policies or practices unlawful, and Plaintiffs have

presented no proof of anything otherwise violating the FLSA. In their race to beat

the Walton plaintiffs to a hoped for exorbitant settlement, Plaintiffs here fall short.

Particularly because the overlap of this case and Walton creates confusion that

could force settlement where merits would not, this Court should deny Plaintiffs’

motion for conditional certification.


                                         -2-
I.    BACKGROUND

      A.     Publix Super Markets, Inc. – An Overview

      Publix is an employee-owned supermarket chain that operates 1,241 stores

across Georgia, Florida, Alabama, North Carolina, South Carolina, Tennessee, and

Virginia.      (Company      Overview     –    Facts   &    Figures,   available   at

https://corporate.publix.com/about-publix/company-overview/facts-figures)

(last visited December 18, 2019 (“Company Overview”). 187 of Publix’s locations

are in Georgia, while Florida holds 808, almost two-thirds of Publix’s locations.

(See Company Overview). Publix’s headquarters and principal place of business

are in Lakeland, Florida. (Decl. of Erin King at ¶ 4, attached as Ex. A).

      Generally, each Publix store contains, and contained during the relevant

time period, six departments, three of which are the Bakery, Meat, and Deli

Departments, each of which has a manager.1 (Decl. of Jasmin Ovcina at ¶ 7,

attached as Ex. B). Publix’s store formats vary for many reasons. Geography,

demography, and market size all influence the size, layout, and stocked inventory

at a given store. (Decl. of Bruce Humphries at ¶ 9, attached as Ex. C). Those

differences can change how work within a store is performed. (Id. at ¶ 10). The


1  On March 30, 2019, Publix reclassified all Department Managers, including
Bakery, Meat, and Deli Managers, from exempt to non-exempt. (King Decl. at ¶
13).

                                        -3-
influence also flows to the way work is performed in individual store departments.

(Id. at ¶ 10).   Higher sales volume, for instance, leads to more customer

interactions, which in turn requires department managers in high volume

locations to devote more time to managing Associates’ customer service skills than

in lower volume stores. (Id. at ¶ 11). In sum, each Publix store differs from its

sister stores based on a variety of factors notwithstanding the uniform delivery of

customer service excellence.

      B.     Differences Exist Between Deli, Meat, and Bakery Departments and
             Their Managers

      How Bakery, Deli, and Meat Departments operated from store to store

during the relevant time period varied significantly. Higher sales volume stores

naturally required that managers devote more attention to ensuring their

Associates attend to customer needs rapidly, while still following Publix’s

operational requirements for the department. (Humphries Decl. at ¶ 11). Higher

sales volumes also required more Associates to staff each department, which in

turn required more personnel management and less production assistance from

managers. (Decl. of Greg Switzer at ¶ 3, attached as Ex. D; Decl. of Andrew McGee

at ¶ 3, attached as Ex. E; Decl. of Mike Thelen at ¶¶ 2-3, attached as Ex. F).




                                        -4-
      The nature of the departments created inter-departmental variation, too.

(See Decl. of Brian DaCamara at ¶ 8, attached as Ex. G). The work necessary in a

Bakery was meticulous and involved processes that could generate, by their very

nature, more production hours than did the types of work done in the Deli.

(Humphries Decl. at ¶ 15).      Deli Departments generally had more tasks to

complete, including more face-to-face customer interaction and on-demand

requests, because of the hectic nature of the department. (McGee Decl. at ¶ 11).

And Meat Departments “perform different functions and work” than either

Bakeries or Delis. (DaCamara Decl. at ¶ 8).

      The departments also varied during the relevant time period by product

they offered to the Publix customer. With different products came different

processes, different oversight requirements, and different ordering requirements.

(Humphries Decl. at ¶ 14; DaCamara Decl. at ¶ 8). Regardless of store volume,

Deli Departments tended to have three to four times as many associates, so staffing

and labor management practices differed as compared to Bakery and Meat

Departments. (Humphries Decl. at ¶ 14).




                                       -5-
      With that substantial amount of departmental variation, it is no surprise that

Bakery, Meat, and Deli Department Manager positions differed as well. 2 In one

store, Department Managers, prior to their reclassification in March 2019, had

ample authority in hiring, promotion, discipline, and termination decisions in

their department. (McGee Decl. at ¶ 14). In another, the store manager afforded

the Bakery Manager more discretion than the Deli Manager because the former

demonstrated particularly astute judgment, or had more experience. (Decl. of

Diane Hernandez at ¶ 12, attached as Ex. H; see also McGee Decl. at ¶ 18).

Managers, of course, also differed in their management styles, which affected the

way they perform their jobs on a day-to-day basis. (King Decl. at ¶ 12; DaCamara

Decl. at ¶ 10); compare Decl. of Daniel Gueguen at ¶ 19, attached as Ex. I, with

Hernandez Decl. at ¶¶ 8-11).

      To manage these abundant differences efficiently, Publix store managers

and district managers empowered those beneath them to perform adaptive

management. (Ovcina Decl. at ¶ 16-17). Department Managers who wanted to

focus on training and developing associates beneath him or her, for example, were



2
  Plaintiffs presumptuously include in one collective action three distinct
management roles. No doubt they do so in an effort to compete with the first-filed
Walton, in which the plaintiffs have sought—also unjustifiably—to represent at
least two.

                                       -6-
allowed to do so. (Ovcina Decl. at ¶ 16). Managers were even allowed to develop

their own training protocols and curriculum that suit their particular store and

department. (Ovcina Decl. at ¶ 17).

      C.      This Lawsuit

      Three weeks after the Walton plaintiffs filed suit, three named plaintiffs and

31 other current and former Deli, Meat, and Bakery Department Managers pled

essentially the same claims against Publix as did the plaintiffs in Walton. The Aiuto

plaintiffs, as in Walton, seek to represent a nationwide collective. (See Doc. 1).

Because Publix has 187 stores in Georgia out of 1239 total, Department Managers

who worked for Publix in the state comprise only about 15% of that putative

collective.

      That split is not theoretical. Of the fifteen Department Managers who

submitted declarations in support of conditional certification, ten work or worked

for Publix outside of Georgia during the relevant time period. (See Doc. 18-3).3

They also did not live in Georgia. And, by every declarants’ own admission,

Publix did not pay them from Georgia. (See, e.g., Doc. 18-3 at 35 (“Publix corporate



3 Those ten are opt-in plaintiffs Wendy Bauer, Christine Bruce, Brenda Fields,
Mary Hall, Valarie Holton, Ria Horstman, Mary Hovell, Donald Jefferson, Allen
Octavien, Glen Storm, and Monica Thompson. (See Doc. 18-3).



                                        -7-
office personnel handle payroll . . . .”); King Decl. at ¶ 4). In other words, those

ten opt-ins—and the 85% of the collective Plaintiffs’ seek to represent that —press

claims for overtime wages that have no relationship to Georgia.

II.   ARGUMENT

      Conditional certification of a collective is inappropriate for three reasons.

First, 85% of the proposed collective’s claims do not relate to Publix’s contacts with

or conduct in Georgia. This Court thus lacks personal jurisdiction over Publix as

to those claims. Second, Plaintiffs fail to establish that they are similarly situated

to the Department Managers they seek to represent. Third, Plaintiffs establish no

unlawful policy that led to their alleged FLSA violations.         All three reasons

independently justify the denial of conditional certification.

      A.     Collective Certification Standard

      Under § 216(b), one or more employees may sue for alleged violations of

overtime regulations “for and in behalf of himself or themselves and other

employees similarly situated.” The phrase “similarly situated” has spawned a

two-stage procedural schematic—conditional certification and decertification—to

answer the question of who qualifies. Because the certification process is judge-

made, courts must conditionally certify a collective only “in appropriate cases.”




                                        -8-
Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 169 (1989); Grayson v. K Mart Corp.,

79 F.3d 1086, 1111 (11th Cir. 1996).

      At that first stage, Plaintiffs, not Publix, must establish that: (1) they are

“similarly situated” to the putative class members they seek to represent; and (2)

a sufficient number of those individuals wish to join this case. See Hipp v. Liberty

Nat’l Life Ins. Co., 252 F.3d 1208, 1219 (11th Cir. 2001); Dybach v. Fla. Dep’t of Corr.,

942 F.2d 1562, 1567-68 (11th Cir. 1991). Where enough record evidence clarifies

that notice is inappropriate, courts can refuse to conditionally certify a collective.

See, e.g., Brooks v. BellSouth Telecomms., Inc., No. 1:07-CV-3054-ODE, 2009 WL

10699685, at *7-8 (N.D. Ga. Feb. 10, 2009).

      Plaintiffs describe their burden as “very low,” and “particularly low” in this

circuit (Doc. 9 at 15-16), but in reality it is “low” only as compared to the burden

at decertification. See Webber v. Coast Dental, No. 8:12-cv-01505, 2013 WL 935772,

at *3 (M.D. Fla. Mar. 11, 2013 (“[C]onditional certification should ‘be exercised with

discretion and only in appropriate cases.’”) (citing Haynes v. Singer Co., Inc., 696

F.2d 884 (11th Cir. 1983)). As this Court has explained, “[w]here plaintiffs seek to

send court-approved notice . . . courts should treat those requests with a higher

level of scrutiny.” Brooks, 2009 WL 10699685, at *5.




                                          -9-
      Properly scrutinizing Plaintiffs’ request reveals (1) a lack of jurisdiction over

85% of the claims in Plaintiffs’ putative collective, and (2) for the remaining 15%

of all Deli, Meat, and Bakery Department Managers, Plaintiffs cannot demonstrate

that those managers are similarly situated, or that any of the putative collective

members were subjected to an unlawful policy or procedure.

      B.    Conditional Certification Is Improper Because No Personal
            Jurisdiction Exists Over Publix as to Claims by Plaintiffs Who
            Lived and Worked Outside of Georgia

      As explained in Publix’s Motion to Dismiss in Walton (No. 1:19-cv-4466, Doc.

29), FLSA opt-in plaintiffs, like Wendy Bauer and her nine out-of-state opt-in

declarant colleagues, have party plaintiff status.      Walton, Doc. 29.     As party

plaintiffs, their claims must satisfy the same jurisdictional questions as named

parties. That means that each opt-in must establish personal jurisdiction over

Publix as to his or her claims. Bauer and her compatriots, however, cannot because

they worked for and were paid by Publix outside of Georgia. Including those

plaintiffs—who comprise 85% of the putative collective Plaintiffs seek to

represent—in any collective thus violates Publix’s due process rights.

      This Court’s decision in Dennis v. IDT Corp., 343 F. Supp. 3d 1363 (N.D. Ga.

2018), bolsters this analysis. There, Erik Dennis pursued a Telephone Consumer

Protection Act class action under Rule 23, and IDT argued that Bristol-Myers Squibb



                                        - 10 -
Co. v. Superior Ct. of Cali., San Francisco Cty., 137 S. Ct. 1773, 1781 (2017), barred

personal jurisdiction over claims of non-resident unnamed class members. Dennis,

343 F. Supp. 3d at 1364. Disagreeing, this Court reasoned that (1) Rule 23’s due

process protections, (2) the impracticality of analyzing personal jurisdiction for

absent class members, and (3) the absence of federalism concerns justified

declining to extend Bristol-Myers. Dennis, 343 F. Supp. 3d at 1366-67.

      No rule-based due process protections exist here. As this Court recognized,

mass actions, like this putative FLSA collective, do not “ensure . . . a unitary

coherent claim” and thus afford no “unitary, coherent defense.” Id. at 1366.

Indeed, Publix has already asserted defenses that would apply to some Plaintiffs

and opt-in plaintiffs, but possibly not all.     Those same defenses justify not

proceeding collectively . See Anderson v. Cagle’s, Inc., 488 F.3d 945, 953 (11th Cir.

2007) (noting that courts considering whether to decertify look at, among other

things, “the various defenses available to defendants that appear to be individual

to each plaintiff”) (cleaned up).     What’s more, each opt-in plaintiff, even if

“similarly situated,” presents potential differences in claim proof, near certain

differences in damages proof (everyone worked different days and different

numbers of hours), and variations in fact-based defenses depending on job duties

that vary from person to person.


                                        - 11 -
      Practical concerns like those in Dennis also do not exist. As “[i]n mass tort

actions,” in FLSA collectives “each plaintiff”--opt-ins and named plaintiffs--are

“real part[ies] in interest.” Dennis, 343 F. Supp. 3d at 1366; see also Mickles v.

Country Club, Inc., 887 F.3d 1270, 1273 (11th Cir. 2018); Prickett v. DeKalb Cty., 349

F.3d 1294, 1297 (11th Cir. 2013) (holding that party plaintiffs have the status in

relation to claims in the suit as named plaintiffs). Because of the nature of the

claims here—alleged failure to pay overtime wages due—this Court need only ask

where an opt-in plaintiff worked for Publix and from where their pay originated

to determine if personal jurisdiction exists. That information, unlike an unknown

class member’s contacts with the forum, see Dennis, 343 F. Supp. 3d at 1366, is easily

ascertainable based on Publix’s own records. Even if it was not, the binary nature

of the inquiry here—the opt-in either worked and was paid in Georgia, or not—

eliminates the impracticality concerns present when applying Bristol-Myers to Rule

23 classes. See Dennis, 343 F. Supp. 3d at 1366.

      The presence or lack of “federalism concerns” that animated Bristol-Myers,

and partially underlay Dennis, has no bearing on the personal jurisdiction analysis

applicable in federal question mass actions like this case. Due process under the

Fifth Amendment requires a minimum contacts analysis just like the Fourteenth

Amendment requires in state court in federal question cases where the statute at


                                        - 12 -
issue lacks a nationwide service provision. See Fed. R. Civ. P. 4(k); see also Walton,

Doc. 29 at 12. Under the circumstances this case presents, then, a lack of federalism

concerns is neither here nor there when it comes to analyzing personal

jurisdiction—the analysis is the same regardless.

      Because this Court lacks personal jurisdiction over Bauer and other out-of-

state opt-ins, certifying a nationwide collective that includes those people would

violate Publix’s due process rights. See Bristol-Meyers, 137 S. Ct. at 1780; see also id.

(holding that the “primary concern” in the personal jurisdiction inquiry is “the

burden on the defendant”). Publix operates 1,239 stores across seven southeastern

states, only 187 of which are in Georgia. That means this Court lacks personal

jurisdiction over about 85% of Publix’s Deli, Meat, and Bakery Managers whom

Plaintiffs want to represent as opt-in party plaintiffs.

      Certifying a nationwide collective under those circumstances would create

practical problems, too. If this Court certifies the collective that Plaintiffs request,

about 85% of notice recipients would believe they could join this lawsuit, but likely

not realize that this Court lacks authority to adjudicate their potential claims. Any

opt-in consent forms filed by that 85% would each be subject to an immediate

motion to dismiss under Fed. R. Civ. P. 12(b)(2). Resolving a large number of such

motions piecemeal creates inefficiency, while declining certification now based on


                                         - 13 -
Bristol-Myers precludes that ever arising.4 Regardless, due process demands that

claims lacking connection to Publix’s Georgia operations not be artificially and

temporarily given life by sending their holders notice of this lawsuit. Plaintiffs’

conditional certification motion should thus be denied.

      C.     Plaintiffs Fail to Establish Substantial Similarity Because Bakery,
             Deli, and Meat Department Managers Are Distinct From One
             Another

      Notwithstanding the overwhelming jurisdictional issues created by

Plaintiffs’ proposed collective, Plaintiffs also fail to establish that they are similarly

situated. See 29 U.S.C. ¶ 216(b). Although Department Managers indeed shared

the ability to independently manage their departments and employees (See, e.g.

Ovcina Decl. at ¶ 17; Humphries Decl. at 16-23), that similarity of independence

does not justify collective proceedings.

      To show similarity, Plaintiffs present a largely boilerplate declaration signed

by 15 different current and former Deli, Meat, and Bakery Managers. (Doc. 18-3).

They conclusorily allege that all Department Managers share job duties and



4 If Plaintiffs ever contest Publix’s assertion that a particular opt-in plaintiff neither
worked nor lived in Georgia, it will remain Plaintiffs’ burden—not Publix’s—to
present or seek evidence refuting such an assertion. See Louis Vuitton v. Joseph
Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013). Satisfying that burden itself would
lead to numerous individualized factual determinations antithetical to collective
proceedings.

                                          - 14 -
responsibilities; were classified as exempt and not paid for overtime hours

worked; and were “similarly affected” by that classification decision. (See Doc.

18-3 at ¶ 6). Plaintiffs also allege that they had to speak with customers frequently,

had to work overtime to complete assigned tasks, that Publix discouraged

overtime for hourly associates, that Publix centrally controls training, pay,

purchasing, and other corporate tasks, and that Plaintiffs did not “feel” like

managers. (See, e.g., Doc. 18-3 at ¶¶ 8-13). Even taken as true, those “facts” are not

a complete picture of what life is like as a Publix Department Manager.

             1.    Bakery, Deli, and Meat Department Managers were not similarly
                   situated from store to store

      A Deli Manager in Atlanta and a Meat Manager in Sandy Springs might

hold the same title and work in the same department as their counterparts in

Savannah and Columbus, but their jobs were anything but similar. For one,

different stores sell more or less product than others. The more sales a store had,

the more employees it had, something that was true in the Bakery, Deli, and Meat

Departments. (See Decl. of Deidre Harris at ¶¶ 4-5, attached as Ex. J; DaCamara

Decl. at ¶ 11). More employees meant more time spent managing the Associates

whom the Department Managers supervised, whether that was coaching their

performance, scheduling their hours, conducting first tier interviews of new hires,




                                        - 15 -
or disciplining associates when appropriate. (Harris Decl. at ¶ 10; Humphries

Decl. at ¶¶ 11, 14; Decl. of Dave Tawney at ¶ 7, attached as Ex. K (sales volume

variance and number of associates managed “can directly impact how an

individual Department Manager manages his or her department”)).

      Larger work forces also led to greater associate specialization, which itself

required that associates “be managed differently.” (Tawney Decl. at ¶ 8). Further,

volume differences influenced customer interactions—the more volume, the more

interaction. (Humphries Decl. at ¶ 11). Regardless of the distinct focus and

responsibilities that each type of department required, Department Managers

faced with more customers managed their associates differently than those at

slower stores who could devote more time to, for example, display planning,

specialist training, and operational efficiencies. (Humphries Decl. at ¶ 11).

      Store locations also meaningfully differentiated Department Managers at

one store from their counterparts at another.       Location, and the associated

customer demographics, influenced product selection at a given store, which led

to different inventory requirements for managers. (Switzer Decl. at ¶ 10, attached

as Ex. J; Thelen Decl. at ¶ 6). Location-based clientele differences also created

different customer demands, which created different duties for customers.




                                       - 16 -
Upscale location customers, for instance, required more time and demanded more

than other areas. (Switzer Decl. at ¶ 10).

      The tenure and experience of one store’s associates accentuated another

differentiator. More experienced associates needed less training and coaching,

while greener ones required more managerial time and, “in some instances,” more

discipline. (Humphries Decl. at ¶ 12; Thelen Decl. at ¶ 10). In other words, a

Department Manager at a high volume store with a large team of rookies had

radically different job duties than a the manager with the same title at a smaller

store with more experienced team members. The former thus was not similarly

situated to the latter.

             2.     Bakery, Deli, and Meat Managers are not similarly situated to each
                    other

      Just as differences existed within Deli, Meat, and Bakery Department

Manager cohorts, so did they exist between the Deli, Meat Department, and

Bakery.    Those differences began with the products each presents to Publix

customers.     Deli Departments sold meats and hot cooked food, Bakeries

unsurprisingly sold baked goods, and Meat Departments sold meat, seafood,

cheese, pasta, and hot dogs. (McGee Decl. ¶¶ 7, 10; Thelen Decl. at ¶ 4). Those

different products in turn led to different customer purchase patterns (Delis are




                                        - 17 -
far busier than Bakeries; Meat Departments sell more product than either),

different amounts of customer interaction, different production needs, and

different   managerial   processes,   oversight,   and   ordering   requirements.

(Humphries Decl. at ¶ 14).

      Those differences spawned other, different, requirements of managers. Deli

Department Managers generally had more tasks to complete than Bakery

Managers and spent more time addressing customer demands. (McGee Decl. at ¶

11; Hernandez Decl. at ¶ 11). Delis, because of their greater sales volume, also

required their managers to spend more time managing inventory than did

Bakeries. (Tawney Decl. at ¶ 7). The distinctions compounded when Meat

Departments are factored in—they were responsible for greater product variety

than either Bakery or Deli.

      Meat Departments—once again depending on store location—also were

sometimes spread out across the store. (Thelen Decl. at ¶ 4). Delis and Bakeries

were not.    The disparate locations within a single store changed how Meat

Departments operated compared to Delis and Bakeries. (Thelen Decl. at ¶ 4).

      Bakeries’ different production needs, and their smaller work forces, likewise

differentiated their managers from Deli and Meat Department Managers. In the

Deli, managers spent more time training customer service, as well as safety


                                      - 18 -
protocols imposed by various state and local health departments. (McGee Decl. at

¶ 9).    Bakery Managers, on the other hand, spent more time “overseeing

meticulous and involved processes.”           (Humphries Decl. at ¶ 15).           Meat

Departments contained production and customer service facing positions. (See

Thelen Decl. at ¶¶ 4, 10).

        At bottom, it is a matter of common sense, confirmed by Publix’s evidence,

that a Bakery Department Manager performs different duties than a Deli

Department Manager, neither of whom performs the same work as a Meat

Department Manager.          Associates in one role should not be lumped into a

collective with associates in the other, as those in one are not similarly situated to

those in the other with respect to the duties that they perform. Indeed, “[n]o two

managers are going to do things the same way.” (Hernandez Decl. at ¶ 16).

Conditional certification of Plaintiffs’ proposed collective thus is inappropriate.

        D.    Plaintiffs Fail to Show a Common and Unlawful Policy or Plan That
              Binds the Proposed Collective

        Plaintiffs bear the burden of showing that they and their proposed collective

suffered under a common policy or plan that violates the FLSA. Grayson v. K Mart

Corp., 79 F.3d 1086, 1097 (11th Cir. 1996). Their failure to do so, like their failure to

show substantial similarity to the proposed collective, counsels denying

conditional certification.


                                         - 19 -
      The focus in an exempt misclassification lawsuit like this case must be on

“actual job duties of those in that job category to determine whether they are

similarly situated.” In re Family Dollar FLSA Litig., 637 F.3d 508, 518 (4th Cir. 2011)

(citation omitted); see also Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010)

(reasoning that mere existence of common exempt designation is insufficient to

show that employees are similarly situated). Merely being classified as exempt

does not violate the FLSA and, thus, cannot bind a collective. Indeed, the FLSA

contains several relevant exemptions that, if applicable, themselves justify

company-wide classification schemes. See 29 U.S.C. § 213(a)(1). There must be

something more, and that something more must be unlawful and common to the

entire proposed collective.

      Just as mere exempt classification cannot by itself show similarity, neither

can reclassification from exempt to non-exempt, as happened here. See Henry v.

Express Scripts Holding Co., No. 14-2979, 2015 WL 790581, at *1 (D.N.J Feb. 24, 2015)

(“Reclassification, alone, does not evidence a FLSA violation.”). In Henry, the

defendant reclassified some employees to non-exempt without reviewing their job

duties actually performed and without paying back overtime wages. Id. “Th[o]se

facts,” said the court, fell short of the “modest factual showing” required for

conditional certification because “nothing about” them suggested that the


                                        - 20 -
“reclassified employees were victims of a common policy or plan that evaded the

law.” Id. So, too, here.

      Further, Plaintiffs’ lengthy exposition on the virtues of Publix’s well-run

business is, at best, odd. Many pages of Plaintiffs’ conditional certification motion

describe their idiosyncratic, biased view of Publix as a business that has developed

uniform employee handbooks, systems for ensuring it provides excellent and

consistent customer service across its stores, and payroll and human resources

functions that it centralizes at its headquarters in Florida. (See Doc. 18 at 22).

      It is far from true, however, that an employer’s development and adoption

of thoughtful, centralized business and employment practices is the sine qua non of

an FLSA collective action. See e.g., Donovan v. Burger King Corp., 675 F.2d 516, 522

(2d Cir. 1982) (recognizing that uniform policies “seek[] to limit likely mistakes in

judgment,” but that “judgments must still be made” and thus that uniformity does

not preclude overtime exemption); see also Gilliam v. Montgomery Ward & Co., 121

F.3d 698, 1997 WL 429454, at *7 (4th Cir. 1997) (unpublished) (existence of uniform

policies did not render overtime exemption per se unreasonable); Murray v.

Stuckey’s, Inc., 50 F.3d 564, 569-70 (8th Cir. 1995) (rejecting argument that existence

of company policies and guidelines for store manager circumscribed discretion so




                                        - 21 -
as to render him non-exempt).5 If it were, then conditional certification would

necessarily be granted in any case involving a well-run business, and without

regard to the similarly situated standard that this Court knows must be applied.

Plaintiffs’ odd suggestion to the contrary is a red-herring that adds volume, but

little else, to the unjustified motion they advance.

      E.     The Overlap of Aiuto and Walton Creates Potential Confusion,
             Costs, and Burdens that Might Force Settlement When Their Merits
             Would Not

      This case and Walton press the same claims for basically the same putative

collective (Walton’s shifting definition makes it hard to define the precise contours

of the collective there). That almost complete overlap causes two distinct problems




5  This Court, too, has rejected uniform policies arguments similar to Plaintiffs’.
See Lovett v. SJAC Fulton Ind I, LLC, No. 1:14-cv-983-WSD, 2015 WL 3889719, at *12-
14 (N.D. Ga. June 23, 2015) (finding policies and procedures evidence about job
duties insufficient to demonstrate that assistant managers were similarly situated
in light of defendant’s evidence that variations existed among the duties assistant
managers actually performed); see also Pickering v. Lorillard Tobacco Co., No. 2:10-
CV-633-WKW [WO], 2012 WL 314691, at *12 (M.D. Ala. Jan. 30, 2012) (“[A]
standardized job description is insufficient to justify a nationwide collective action
based upon a claim that the employer improperly classified a category of
employees as exempt . . . . Rather, the court . . . must analyze the nature of each
employee's job duties, and the degree to which evidence regarding the plaintiffs'
job duties can be applied to all other employees.”).


                                        - 22 -
should this Court decide to conditionally certify collectives.6 Both problems

warrant protective measures.

      For one thing, these cases proceeding simultaneously would confuse

potential opt-in plaintiffs. It’s not hard to imagine Publix employees, if both cases

are conditionally certified, receiving notice of both and wondering which one to

join, if any, or whether joining one but not the other would prejudice their rights.

Without guardrails on the notice process (if this Court allows certification in either

case), confusion could run rampant.

      Two of the same conditionally certified case also imposes double costs and

burdens on Publix. That’s twice the discovery, twice the motions practice (as the

two responses to conditional certification Publix will submit in the next three days

illustrates so well), and, if confusion reigns, twice the claims, even for the same

plaintiffs. Double the costs might be palatable if Publix faced double the risk, but

it doesn’t. No plaintiff can double recover, whatever case they join. Yet Publix


6
  Plaintiffs denigrate the Walton plaintiffs’ motion for conditional certification.
Although it does not object to those aspersions, Publix’s opposition to that motion,
due two days after this one is filed, highlights why conditional certification is
improper there. Plaintiffs here, however, should not be forgiven their attempt to
glom onto the relief that the Walton plaintiff strived to achieve first. As the
plaintiffs’ claim to collective action in Walton should fail, so should the claims of
these late-coming copycats fail. The best guardrail against the confusion and
burden that two conditionally certified collective actions might create is the denial
of conditional certification in both.

                                        - 23 -
stands to nevertheless absorb double the costs of litigating what it considers a

lawful business decision.

      If these cases are conditionally certified, the parties likely cannot alone

mitigate these risks, particularly the risk of confusion. If both cases are to proceed

(neither should), Court generated protective measures will almost certainly be

necessary to avoid one or both actions running off the rails.

      F.     Plaintiffs’ Proposed Notice and Process for Distribution Should Be
             Rejected

      Plaintiffs include with their certification motion a draft notice and proposed

distribution plan for use in sending notice to the putative collective. (See Doc. 19-

2). Plaintiffs want to mail notice. They want to email notice. They want to send a

second email telling people about the first email. Then they want to do all that

over again half way through a 60 day notice period.

      Problems abound with what Plaintiffs propose. Publix objects to, among

other things, the vague substance of the notice, the confusion it would cause as

drafted, and the means by which Plaintiffs would distribute the notice, namely by

email rather than simply by the preferred method of U.S. Mail. Publix also objects

to Plaintiffs harassing potential class members by sending them upwards of six

different communications over the first 30 days of the notice period. To resolve




                                        - 24 -
these objections, Publix requests that, in the event this Court conditionally certifies

an FLSA collective of any scope, the parties be given twenty-one days to confer

about and present, if possible, a jointly proposed notice and notice distribution

process, after which appropriately limited contact information for the class that

this Court defines would be due for exchange within thirty days.

III.   CONCLUSION

       For these reasons, Publix asks this Court to deny Plaintiffs’ motion for

conditional certification.

Date: December 18, 2019                  Respectfully submitted,

                                         SEYFARTH SHAW LLP

                                         By s/ Brett C. Bartlett
                                            Brett C. Bartlett
                                            Georgia Bar No. 040510
                                            Lennon B. Haas
                                            Georgia Bar No. 158533
                                            SEYFARTH SHAW LLP
                                            1075 Peachtree St. NE, Suite 2500
                                            Atlanta, Georgia 30309-3958
                                            Telephone: (404) 885-1500
                                            bbartlett@seyfarth.com
                                            lhaas@seyfarth.com

                                             COUNSEL     FOR   DEFENDANT
                                             PUBLIX SUPER MARKETS, INC.




                                        - 25 -
                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

AUDENZIO AIUTO, NATHANIEL                        )
PALMER, and CHENZERIA WRIGHT,                    )
on behalf of themselves and all others           )
similarly situated,                              )
                                                 )
      Plaintiffs,                                )   CIVIL ACTION FILE NO.
                                                 )   1:19-CV-4803-LMM
v.                                               )
                                                 )
PUBLIX SUPER MARKETS, INC,                       )
                                                 )
      Defendant.                                 )

                           CERTIFICATE OF SERVICE

      I certify that on December 18, 2019, I electronically filed this Response in

Opposition to Plaintiffs’ Motion for Conditional Certification using the CM/ECF

system, which will automatically send email notification of this filing to all counsel

of record.

                      LOCAL RULE 7.1(D) CERTIFICATION

      I certify that this Response in Opposition to Plaintiffs’ Motion for

Conditional Certification has been prepared in Book Antiqua 13-point font as

approved by Local Rule 5.1(B).

                                           s/ Brett C. Bartlett
                                           Counsel for Defendant



                                        - 26 -
